      Case 3:18-cv-00982-AWT Document 21 Filed 12/10/18 Page 1 of 1



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

-------------------------------- x
LUIS MEGIA AND                   :
ABRAHAM HAMMOURI                 :
                                 :
          Plaintiffs,            :         Civil No. 3:18-CV-982(AWT)
                                 :
v.                               :
                                 :
PAUL WARGO, JAKE COLLETTO,       :
DOMENIC MONTELOEONE, ANDREW      :
RONCINSKE, KONSTANTINE           :
ARVANITAKIS, AND WAL-MART STORES :
EAST, LP                         :
          Defendant.             :
-------------------------------- x

                       ORDER RE STATUS REPORT

     On May 6, 2019, the parties shall file a joint status

report advising the court about:

     1.   The status of discovery;

     2.   Any discovery issues foreseen by any party; and

     3.   The first date on which a settlement conference would

          be productive.

     It is so ordered.

     Signed this 10th day of December 2018, at Hartford,

Connecticut.


                                      __/s/ AWT_____
                                       Alvin W. Thompson
                                  United States District Judge
